Title: From George Washington to the Marquise de La Rouérie, 28 May 1784
From: Washington, George
To: La Rouërie, Thérèse de La Belinaye, marquise de



Madam,
Mount Vernon 28th May 1784

The Letter which you did me the honor to write from Rouerie on the 12th of Jany came to my hands in the course of this month. Language, or my ability, is too poor to express the sense of obligation I am laid under for the flattering sentiments contained therein—let your goodness then Madam, rather than a vain attempt of mine, speak my gratitude.
It is on the merits of your Son, not to any recommendation of mine, the Marqs de la Rouerie, must put in his claim to the smiles of his Prince, & the attention of his Ministers. For me it only belongs to do justice to his services by the most ample certificates of them, which he has obtained from me—and they are accompanied with my warmest wishes for his success. He, more effectually than I, can assure you of the great esteem, regard & veneration, with which I have the honor to be Madam &c. &c.

G. Washington

